DETAILED ACTION
This office action response to the communication filed on 08/05/2022. 
Claims 22-24, 26, and 28 are non-elected restriction requirement. 
Claims 1-21, 25, and 27 are elected claim group and presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on April 29, 2021, and January 22, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter

Claims 5, 7-8, 13, 16-19 and 21 are to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11,14, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over RADCLIFFE (GB797909A), hereinafter “D1”, in view of Bednorz et al. (U.S. Patent Application Publication No. 2011/0288820), (“D2”, hereinafter).
As per Claim 1, D1 discloses an apparatus for detecting group delay information over frequency for a transmission medium ([see, page 1, Col. 1, lines 30-35, discloses measuring group delay distortion]), comprising: 
a receiver for receiving a measurement signal to provide a reception signal ([see, page 1, Col 2, lines  45-61, wherein the transmitting station to the receiving station, the receiver receive measuring signal as the group delay distortion signals]), the measurement signal ([see, page 1, Col. 2, lines 75-90, and page 2, Col. 1, lines 46-58, wherein measuring the group delay distortion, waves of three frequencies disclosed]) comprising at least a first carrier signal at a first carrier frequency, a second carrier signal at a second carrier frequency ([see, page 1, Col. 2, lines 75-80, and page 2, Col. 1, lines 46-58, comprises at least two waves having respectively first and second frequencies differing by a given indicating frequency]) and 
a third carrier signal at a third carrier frequency ([see, page 1, Col. 2, lines 80-90, and page 2, Col. 1, lines 46-58, a reference signal (i.e., third carrier signal), which comprises at least two waves having respectively third and fourth frequencies differing by the same given indicating frequency]), 
wherein transmission phase information on the carrier signals are known or derivable ([see, page 1, Col. 2, lines 85-90, the phase information deriving from each of the test and reference signals a corresponding indicating wave having the given indicating frequency]); 
a processor 
for forming a first combined piece of phase information from the reception phase information from a first pair of carrier signals ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, the phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]), and for forming a second combined piece of phase information from the reception phase information from a second pair of carrier signals ([see, page 2, Col. 1, lines 1-5, wherein determining the phase difference of the two indicating waves, the frequency bands respectively second pair bounded by the third and fourth frequencies]),
the second pair of carrier signals differing from the first pair of carrier signals ([see, page 2, Col. 1, lines 1-5, the group delay corresponding to the frequency bands respectively bounded by the first and second frequencies signals differing from the third and fourth  frequencies]), 
for forming a first piece of group delay information from the first combined piece of phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, the phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]) and the transmission phase information relating to the first pair of carrier signals ([see, page 2, Col. 1, lines 5-35, determining the phase difference between the indicating waves, such as first pair bounded and a second pair bounded frequencies])  and for forming a second piece of group delay information from the second combined piece of phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, the phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]) and the transmission phase information relating to the second pair of carrier signals ([see, page 2, Col. 1, lines 5-35, determining the phase difference between the indicating waves, such as first pair bounded and a second pair bounded frequencies]), and for associating the first piece of group delay information to a first frequency and the second piece of group delay information to a second frequency ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies]), the first frequency being derived from frequencies of the first pair of carrier signals ([see, page 2, Col.1, lines 54-65]), and the second frequency being derived from frequencies of the second pair of carrier signals ([see, page 2, Col.1, lines 54-65]).  
D1 doesn’t appear to explicitly disclose: a frequency analyzer for analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal.
However, D2 discloses a frequency analyzer ([see, [0010], network analyzer disclosed]) for analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal ([see, abstract, [0011], network analyzer for measuring a group delay time, which is caused by a device under test to be measured, generates an excitation signal comprising two signals (x.sub.In1(t),x.sub.In2(t)) spaced by a frequency difference, and compare to the  reference-carrier frequency to the phase difference of the two baseband signals]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 27, is the non-transitory digital storage medium (Non-DSM) claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 21 is anticipated by Non-DSM being performed by the apparatus above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 further discloses wherein the transmission phase information comprises 
a first transmission difference between the second carrier signal and the first carrier signal ([see, page 1, Col. 2, lines 75-80, and page 2, Col. 1, lines 46-58, comprises at least two waves having respectively first and second frequencies differing by a given indicating frequency]) and 
a second transmission difference between the second carrier signal and the third carrier signal ([see, page 1, Col. 2, lines 80-90, and page 2, Col. 1, lines 46-58, a reference signal which comprises at least two waves having respectively third and fourth frequencies differing by the same given indicating frequency]), 
wherein the processor is configured to calculate a reception difference from the first reception phase value and the second reception phase value as the first combined piece of phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, the phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]), and 
to calculate a second reception difference from the second reception phase value and the third reception phase value as the second combined piece of phase information ([see, page 2, Col. 1, lines 1-5, wherein determining the phase difference of the two indicating waves, the frequency bands respectively second pair bounded by the third and fourth frequencies]), and 
wherein the processor is configured to calculate the first piece of group delay information from the first reception difference and the first transmission difference ([see, page 2, Col. 1, lines 5-35, determining the phase difference between the indicating waves, such as first pair bounded and a second pair bounded frequency]), and 
to calculate the second piece of group delay information from the second reception difference and the second transmission difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies]).  
D1 doesn’t appear to explicitly disclose: wherein the frequency analyzer is configured to acquire a first reception phase value for the first carrier signal, a second reception phase value for the second carrier signal and a third reception phase value for the third carrier signal.
However, D2 discloses wherein the frequency analyzer is configured to acquire a first reception phase value for the first carrier signal, a second reception phase value for the second carrier signal and a third reception phase value for the third carrier signal ([see, abstract, [0011], network analyzer for measuring a group delay time, which is caused by a device under test to be measured, generates an excitation signal comprising two signals (x.sub.In1(t),x.sub.In2(t)) spaced by a frequency difference, and compare to the  reference-carrier frequency to the phase difference of the two baseband signals]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 3, D1 and D2 disclose the apparatus in accordance with claim 2, and D1 further discloses wherein the processor is configured to calculate the piece of group delay information from a difference between the first reception difference and the first transmission difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determine the group delay  from phase difference between the frequency bonds]), and to calculate the second piece of group delay information from a difference between the second reception difference and the second transmission difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies]).  
As per Claim 6, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 further discloses wherein the receiver is configured to determine the transmission phase information by receiving side information on the transmission phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies]), or 
by estimating from the reception phase information using knowledge on allowed values of the transmission phase information when feeding the measurement signal to the transmission medium.  
As per Claim 9, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the frequency analyzer is configured to determine respective reception amplitude information for the carrier signals ([see, [0014, 0032], amplitudes of the signals are measured and scaled from two signal sources]), and 
wherein the processor is configured to determine an attenuation value per carrier frequency using the reception amplitude information ([see, [0014, 0032], amplitudes of the signals are scaled to the value 1 in order to simplify the real signal relationships within two signal sources]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 10, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 further discloses wherein the receiver is configured to acquire one or more further measurement signals temporally (i.e., the reference signal as assigned as temporally) after the measurement signal ([see, page 1, Col. 2, lines 80-90, and page 2, Col. 1, lines 46-58, a reference signal disclosed]), 
wherein the processor is configured to determine the group delay information also for the one or the further measurement signals ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determine the group delay information based on phase difference]), 
wherein the processor is additionally configured to determine the group delay information for the carrier frequencies from the group delay information for the measurement signal and the one or more further measurement signals by selecting or combing individual pieces of group delay information per carrier signal ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determine the group delay information based on phase difference, and the group delay corresponding to the frequency bands respectively bounded by the first and second frequencies (i.e., measurement signal) and by the third and fourth frequencies (i.e., further measurement signals as a reference signal]). 
D1 appears to be silent to the instant claim, however D2 further discloses wherein the frequency analyzer is configured to analyze the one or more further measurement signals ([see, abstract, [0011], network analyzer for measuring a group delay time, which is caused by a device under test to be measured, generates an excitation signal comprising two signals (x.sub.In1(t),x.sub.In2(t)) spaced by a frequency difference, and compare to the  reference-carrier frequency to the phase difference of the two baseband signals]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 11, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the first carrier signal, the second carrier signal and the third carrier signal are sinusoidal ([see, [0011, 0015], the sinusoidal signals within two signal sources and reference signal]) and the frequency analyzer is configured to perform a Fourier analysis of the reception signal ([see, [0011, 0015], a Fast Fourier transformer analysis disclosed]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 14, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiver comprises an analog-to-digital converter and a reception memory([see, [0033], and Fog. 1A, an analog-digital converter 8]), 
wherein additionally a time controller is provided ([see, [0049-0050], the group delay time with a local oscillator 5]), the time controller being configured to control the reception memory or the analog-to-digital converter such that a digital measurement signal is stored in a temporally ordered manner from a starting point in time to an end point in time ([see, [0033, 0044], and Fog. 1A, an analog-digital converter control a digital a carrier signal with the local oscillator]), wherein the frequency analyzer is configured to access the reception memory to perform a frequency analysis using the temporally ordered reception signal ([see, abstract, [0011], network analyzer for measuring a group delay time, which is caused by a device under test to be measured, generates an excitation signal comprising two signals (x.sub.In1(t),x.sub.In2(t)) spaced by a frequency difference, and compare to the  reference-carrier frequency to the phase difference of the two baseband signals]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 20, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the processor is configured to determine control information for a transmitter for useful information over the transmission medium using the group delay information ([see, [0049], the group delay time information disclosed]), 
to acquire a desired transfer rate and/or a desired error rate and/or a pre-distortion when transmitting the useful information via the transmission medium ([see, [0049], wherein the group delay time information, obtain the difference between the phase distortions and the frequency difference between the two signal components]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
As per Claim 25, D1 discloses a method for detecting group delay information over frequency for a transmission medium ([see, page 1, Col. 1, lines 30-35, discloses measuring group delay distortion]), comprising: 
receiving a measurement signal to provide a reception signal ([see, page 1, Col 2, lines  45-61, wherein the transmitting station to the receiving station, the phase standard is transmitted and phase comparison which is used at the receiver]), the measurement signal ([see, page 1, Col. 2, lines 75-90, and page 2, Col. 1, lines 46-58, wherein measuring the group delay distortion, waves of three frequencies disclosed]) comprising at least a first carrier signal at a first carrier frequency, a second carrier signal at a second carrier frequency ([see, page 1, Col. 2, lines 75-80, and page 2, Col. 1, lines 46-58, at least two waves having respectively first and second frequencies differing by a given indicating frequency]) and a third carrier signal at a third carrier frequency ([see, page 1, Col. 2, lines 80-90, and page 2, Col. 1, lines 46-58, a reference signal which comprises at least two waves having respectively third and fourth frequencies differing by the same given indicating frequency]), 
wherein transmission phase information on the carrier signals are known or derivable ([see, page 1, Col. 2, lines 85-90, deriving from each of the test and reference signals a corresponding indicating wave having the given indicating frequency]); 
forming a first combined piece of phase information from the reception phase information from a first pair of carrier signals ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]) and forming a second combined piece of phase information from the reception phase information from a second pair of carrier signals ([see, page 2, Col. 1, lines 1-5, wherein determining the phase difference of the two indicating waves, the frequency bands respectively second pair bounded by the third and fourth frequencies]),
the second pair of carrier signals differing from the first pair of carrier signals ([see, page 2, Col. 1, lines 1-5, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies signals differing from the third and fourth  frequencies]), 
forming a first piece of group delay information from the first combined piece of phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]) and the transmission phase information relating to the first pair of carrier signals ([see, page 2, Col. 1, lines 5-35, determining the phase difference between the indicating waves, such as first pair bounded and a second pair bounded frequencies]) and forming a second piece of group delay information from the second combined piece of phase information ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, phase difference represents the phase information corresponding to the frequency bands respectively first pair bounded by the first and second frequencies]) and the transmission phase information relating to the second pair of carrier signals ([see, page 2, Col. 1, lines 5-35, determining the phase difference between the indicating waves, such as first pair bounded and a second pair bounded frequencies]), and associating the first piece of group delay information to a first frequency and the second piece of group delay information to a second frequency ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the first and second frequencies]), the first frequency being derived from frequencies of the first pair of carrier signals ([see, page 2, Col.1, lines 54-65]), and the second frequency being derived from frequencies of the second pair of carrier signals ([see, page 2, Col.1, lines 54-65]).  
 D1 doesn’t appear to explicitly disclose: analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal.
However, D2 discloses analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal ([see, abstract, [0011], network analyzer for measuring a group delay time, which is caused by a device under test to be measured, generates an excitation signal comprising two signals (x.sub.In1(t),x.sub.In2(t)) spaced by a frequency difference, and compare to the  reference-carrier frequency to the phase difference of the two baseband signals]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the network analyzer, which provides the possibility of generating a harmonic dual-tone signal results minimal equipment costs and method costs for determining the group delay time of the device under test (D2, ¶ [0009]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of KUSUNOKI et al. (U.S. Patent Application Publication No. 2014/0140449), (“D3”, hereinafter).
As per Claim 4, D1 and D2 disclose the apparatus in accordance with claim 2, and D1 further discloses wherein the processor is configured to calculate a first transmission-reception difference from the first reception difference and the first transmission difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determine the group delay  from phase difference between the frequency bonds]), and 
to calculate a second transmission-reception difference from the second reception difference and the second transmission difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5, determining the phase difference of the two indicating waves, group delay corresponding to the frequency bands respectively bounded by the three and fourth frequencies]), to calculate the first piece of group delay information from a first phase-corrected transmission- reception difference, and to calculate the second piece of group delay information from a second phase-corrected transmission-reception difference ([see, page 1, Col. 2, lines 88-90, and page 2, Col. 1, lines 1-5]). 
D1 doesn’t appear to explicitly disclose: to perform phase correction of the first transmission-reception difference and the second transmission-reception difference in case a difference between the second transmission-reception difference and the first transmission/reception difference is greater than a phase threshold.
However, D3 discloses to perform phase correction ([see, [0016], a phase correction may be performed]) of the first transmission-reception difference and the second transmission-reception difference in case a difference between the second transmission-reception difference and the first transmission/reception difference is greater than a phase threshold ([see, [0036, 0097-0098], obtains a phase correction value of a reception signal using the phase difference and a phase reference (i.e., phase threshold)]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide phases of frequency components for phase measurement from the digitized baseband results improve the efficiency of frame detectives and relative delays correction (D3, ¶ [0007]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Driedger et al. (U.S. Patent No. 6360078), (“D4”, hereinafter).
As per Claim 12, D1 and D2 disclose the apparatus in accordance with claim 1, and D1 doesn’t appear to explicitly disclose: wherein the receiver is configured to convert a first frequency section to a base band using a first local oscillator frequency, to convert a second frequency section to the base band using a second local oscillator frequency, wherein the receiver is controlled to set the first local oscillator frequency and the second local oscillator frequency to be temporally offset using a fixed schedule or a schedule received via a side channel, and wherein the first local oscillator frequency and the second local oscillator frequency are set such that the first frequency section and the second frequency section overlap in an overlap region so that several pieces of group delay information each are acquired from measurements with different local oscillator frequencies for carrier frequencies in the overlap region.  
However, D4 discloses wherein the receiver is configured to convert a first frequency section to a base band using a first local oscillator frequency ([see, Col. 3, lines 40-45, receiver includes a mixer which downconverts a signal in the radio receiver according to the frequency of the local oscillator]), to convert a second frequency section to the base band using a second local oscillator frequency ([see, Col. 3, lines 53-55, a second signal is also downconverted to a second converted frequency signal]), wherein the receiver is controlled to set the first local oscillator frequency and the second local oscillator frequency to be temporally offset using a fixed schedule or a schedule received via a side channel ([see, abstract, Col. 3, lines 50-55,and Col. 4, lines 5-15, disclosed a first oscillator frequency, and second oscillator frequency, and the first and second oscillator frequencies for consecutive signal bursts received, and the two RF LO frequencies is offset by the IF frequency on the positive side of the center frequency]), and 
wherein the first local oscillator frequency and the second local oscillator frequency are set such that the first frequency section and the second frequency section overlap in an overlap region ([see, Col. 5, lines 25-30, and Fig. 4, wherein two controlled radio frequency local oscillator (RF LO), the signal is then downconverted in frequency to an IF frequency mixing with the radio frequency local oscillator (RF LO)]), so that several pieces of group delay information each are acquired from measurements with different local oscillator frequencies for carrier frequencies in the overlap region ([see, Col. 5, lines 30-35, discloses the mixer which switches between two controlled radio frequency local oscillator (RF LO) frequencies to compensate for the asymmetric group delay of the IF filter]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide phases of frequency components for phase measurement from the digitized baseband results improving radio delay accuracy and effective estimates of received signal delay for radio receivers (D4, Col. 1, lines 5-10).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D4, and further in view of Eklund et al. (U.S. Patent application No. 2012/0001783), (“D5”, hereinafter).
As per Claim 15, D1, D2 and D4 disclose the apparatus in accordance with claim 12, and D1 doesn’t appear to explicitly disclose: wherein the processor is configured to modify group delay information outside the overlap region for the first frequency portion ([see, [0049, 0053-0054, 0061], and Fig. 2-3, disclosed relatively small amounts of ripple in their passbands or provide approximately some group delay within mismatch between the two signal paths frequency and a portion of said overlap region]). or 
the second frequency portion using the group delay information for the different local oscillator frequencies in the overlap region to reduce or 
eliminate discontinuities due to different local oscillator frequencies.  
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide conversion from single-ended to differential signal representation results facilitate digitizing analog signals with a relatively wide bandwidth to benefit comparably lower cost of the circuit (D5, ¶ [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468